Citation Nr: 0912772	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-39 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease (DJD) of the lumbar 
spine.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative joint disease (DJD) of the cervical 
spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1971 to October 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2006 by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO).

The Veteran requested a Travel Board hearing in connection 
with the current claims.  The hearing was scheduled and 
subsequently held in May 2007.  The Veteran testified before 
the undersigned Veterans Law Judge (VLJ) and the hearing 
transcript is of record.

During the Board hearing, the Veteran raised the issue of 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  This matter was not developed or 
certified for appellate review and was referred to the RO for 
appropriate action in the Board's October 2007 remand order.  
To date, no action has been taken on the Veteran's claim for 
TDIU.  Accordingly, this claim is again referred to the RO 
for appropriate action.

The Veteran's claims were remanded in October 2007 for 
additional evidentiary development.  The Veteran's claim for 
an initial evaluation in excess of 20 percent for a cervical 
spine disability is now before the Board for final appellate 
consideration.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for lumbar spine DJD is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

The Veteran's cervical spine disability is manifested 
complaints of mild pain and by limitation of motion to 30 
degrees with no additional range of motion lost due to pain, 
fatigue, weakness, or lack of endurance following repetitive 
use.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for cervical spine degenerative joint disease are not 
met for any period of time covered by this appeal.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5242.


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran contends that he is entitled to 
higher initial evaluation for his service-connected DJD of 
the cervical spine.  The Veteran was originally granted 
service connection for DJD of the cervical spine in the April 
2006 rating decision currently on appeal.  The RO evaluated 
the Veteran's cervical spine disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5242 as 20 percent disabling, 
effective January 31, 2006.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings 
contained in the Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred in 
military service and the residual conditions in civilian 
occupations.  38 U.S.C.A.§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2008).
In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the Veteran's claim is to be considered.  In 
initial ratings cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  The Board 
has considered staged ratings in this case, however, the 
evidence does not show a variance in the signs and symptoms 
of the Veteran's cervical spine disability during the claim 
period such that staged ratings are for application.  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation due to pain which is supported by 
adequate pathology and evidenced by the visible behavior of 
the Veteran undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See 38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  38 C.F.R. § 4.59.

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under the General Formula for Diseases and 
Injuries of the Spine, unless the disability is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (renumbered as Diagnostic Code 5243) 
(Formula Based on Incapacitating Episodes).

The amended regulations established new diagnostic codes for 
the various spine disabilities and are codified at 38 C.F.R. 
§ 4.71a (2008).  Other than a disability involving 
intervertebral disc syndrome (IVDS), the different 
disabilities are evaluated under the same rating criteria.  
The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Degenerative arthritis is rated under the new General Rating 
Formula for Diseases and Injuries of the Spine based on the 
rating criteria whether or not there are symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  

A 10 percent evaluation is assigned for forward flexion of 
the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  

A 20 percent evaluation is assigned for forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

A 30 percent evaluation is assigned for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire cervical spine, while a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.    

In addition, several notes outlined additional guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

Under Diagnostic Code 5243, IVDS is evaluated either on the 
total duration of incapacitating episodes over the past 12 
months or by using the General Formula, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.  An evaluation of 60 
percent, the maximum schedular rating, requires 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  An evaluation of 40 percent requires IVDS with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent evaluation requires IVDS with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  A 10 percent 
evaluation requires IVDS with incapacitating episodes having 
a total duration of at least one week but less than two weeks 
during the past 12 months.  

In addition, several explanatory notes outline additional 
guidance for applying the IVDS regulations:

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc 
syndrome is present in more than one 
spinal segment, provided that the 
effects in each spinal segment are 
clearly distinct, evaluate each segment 
on the basis of incapacitating episodes 
or under the General Rating Formula for 
Diseases and Injuries of the Spine, 
whichever method results in a higher 
evaluation for that segment.   

Plate V provides a pictorial of the normal range of motion 
for the cervical spine.  See 38 C.F.R. § 4.71a, Plate V 
(2008).

Service treatment records (STRs) associated with the claims 
file showed that the Veteran was injured in July 1972 while 
serving in Germany.  He sustained multiple injuries to his 
body after he was struck by an automobile while riding his 
bicycle.

The Veteran sought VA care in January 2006 for a variety of 
medical concerns, including back pain.  Upon physical 
examination, the examiner found no evidence of edema.  A 
neurologic examination was negative for any gross motor or 
sensory deficits.  

The Veteran was afforded a VA Compensation and Pension (C&P) 
examination in April 2006.  At the time of the examination, 
the Veteran reported a history of cervical and lumbar spine 
pain following an in-service bicycle accident.  He described 
the daily cervical spine pain as "mild."  The Veteran 
denied constant pain or radiating pain, but reported episodes 
of flare-up when he walked more than one mile or stood for 
more than one hour.  The Veteran was previously employed as a 
mechanic, but indicated that his current neck and back pain 
precluded him from working as a mechanic since 2001.  The 
Veteran was, however, able to do "odd jobs," but he did not 
elaborate on the type or nature of these jobs.

Range of motion testing of the cervical spine on forward 
flexion was to 40 degrees, with pain from 30 to 40 degrees.  
Furthermore, the examiner reported that the Veteran's range 
of motion of the cervical spine was not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  No evidence of spasms was found.  X-rays of 
the cervical spine showed "some" degenerative changes at 
C5-6.  The impression was mild degenerative changes of the 
cervical spine.

The Veteran testified before the undersigned VLJ in May 2007.  
The Veteran, based on questioning from his representative, 
provided testimony which suggested that the April 2006 C&P 
examination and the VA medical treatment he received was 
inadequate.  The Veteran also testified that the condition of 
his neck and back had worsened since the April 2006 VA 
examination.  In addition, the Veteran reported difficulty 
with "basic everyday stuff" such as bending, lifting, 
stooping, and playing with his children.

The Veteran sought additional VA care in September 2007 for 
gradual worsening low back pain.  He reported no complaints 
with regard to his cervical spine.  

The Veteran was afforded another VA C&P examination in August 
2008.  The Veteran reported having a history of low back and 
neck pain since being hit by a car in service.  At the time 
of the examination, the Veteran reported daily complaints of 
neck and back pain, with the back pain being more severe.  He 
again described his cervical pain as mild, a 4/10 with 
intensity that was worse on certain movements.  The Veteran 
also denied any problems completing activities of daily 
living, although he reported being unemployed secondary to 
his low back disability.

Upon physical examination, there was no evidence of diffuse 
tenderness in the cervical spine.  No evidence of abnormal 
kyphosis, scoliosis, or lordosis was found.  Range of motion 
testing of the cervical spine showed forward flexion to 30 
degrees, with pain throughout the entire range.  No evidence 
of additional limitation of motion of the cervical spine was 
noted upon repetitive use.  X-rays of the cervical spine 
showed spurring at C5-6 with no other significant 
abnormalities.  The impression was DJD of the cervical spine, 
most severe at C5-6. 

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 20 percent for a cervical spine 
disability for any period of time covered by this appeal.  As 
noted above, an evaluation in excess of 20 percent for a 
cervical spine disability requires objective evidence of 
forward flexion of the cervical spine to 15 degrees or less 
or ankylosis (either favorable or unfavorable).  

VA examinations conducted in April 2006 and August 2008 
showed forward flexion of the cervical spine to 30 degrees 
with pain with no additional range of motion lost on 
repetitive use.  In addition, there is no evidence of record 
showing either favorable or unfavorable ankylosis.  
Accordingly, the Veteran is not entitled to an initial 
evaluation in excess of 20 percent for a cervical spine 
disability for any period of time covered by this appeal.

In regard to Diagnostic Code 5243 for IVDS, the Board notes 
that the Veteran is service-connected for degenerative joint 
disease and not disc disease.  Accordingly, these criteria 
are inapplicable.  

The Board has also considered the guidance of 38 C.F.R. 
§§4.40, 4.45, 4.59, and Deluca.  The Veteran's service-
connected cervical spine disability is manifested by 
subjective complaints of daily pain, weakness, and fatigue.  
However, VA examiners indicated in April 2006 and August 2008 
that there was no evidence that the Veteran's cervical spine 
disability resulted in additional functional loss due to 
pain, flare-ups, fatigability, incoordination, or repetitive 
use.  While the Board is sympathetic to the Veteran's 
condition, the Board notes that the Veteran's subjective 
symptoms of daily pain, weakness, and fatigue are 
contemplated in the currently assigned 20 percent evaluation.  
Accordingly, the Board finds that the currently assigned 
disability rating is proper, and that the criteria for an 
initial evaluation in excess of 20 percent for cervical spine 
degenerative joint disease are not met.

The Board further finds that there is also no evidence that 
the manifestations of the Veteran's service-connected 
cervical spine disability are unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability. Therefore, the 
Board finds that the criteria for submission for an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

In reaching these conclusions, the Board found as described 
above that the preponderance of the evidence is against the 
Veteran's claim for an increased rating.  38 
U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist veterans in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the Veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the Veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.

With respect to the Veteran's claim of entitlement to an 
initial evaluation in excess of 20 percent for cervical spine 
DJD, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the Board finds that the Veteran's claim has been 
substantiated, additional notice is not required. 

The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The Veteran's service treatment records have been obtained.  
The Veteran's post-service treatment records have been 
obtained and he was afforded multiple VA examinations in 
connection with the claim.  Accordingly, the Board finds that 
VA has complied, to the extent required, with the duty-to- 
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e). 


ORDER

An initial evaluation in excess of 20 percent for 
degenerative joint disease of the cervical spine is denied. 


REMAND

The Veteran was afforded a VA C&P examination in connection 
with his lumbar spine disability in August 2008.  Range of 
motion testing of the lumbar spine showed flexion to 70 
degrees, extension to 5 degrees, lateral flexion to 20 
degrees, and rotation to 35 degrees, with pain throughout the 
entire range.  According to the examiner:

The patient was unable to repetitively 
range his lumbar spine due to the 
severe pain.  I did feel that he was 
putting forth significant effort on 
exam and attempted to do so, but upon 
returning to a normal range of motion, 
his pain would become so severe that he 
would have to hesitate and any 
repetitive range of motion was not a 
true repetitive range of motion because 
it would take so long for him to 
recuperate.

Accordingly, the examiner concluded that the Veteran's 
range of motion of the lumbar spine was additionally 
limited following repetitive use.  However, the examiner 
failed to indicate the extent to which range of motion of 
the lumbar spine was additionally limited following 
repetitive use to include providing an estimate if the 
Veteran was unable to repetitively move the spine.  
Regrettably, the Board finds that the examination report is 
inadequate as a result of this omission.  See Hayes v. 
Brown, 9 Vet. App. 67, 73 (1996) (finding that where a 
medical examination does not contain sufficient detail to 
decide the claim on appeal, the Board must return the 
report as inadequate for evaluation purposes).

Moreover, the diagnosis provided following the most recent 
examination was degenerative disk disease of the lumbar 
spine, however, the Veteran is service-connected for 
degenerative arthritis.  On remand, the RO should return 
the Veteran's claims file to the VA examiner who conducted 
the August 2008 VA examination.  If this examiner is 
available, the examiner is asked to provide an addendum in 
which he expresses an opinion regarding the extent to which 
the Veteran's range of motion of the lumbar spine was 
additionally limited following repetitive use or by other 
criteria outlined in DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995).  The examiner is also asked to provide an opinion 
as to whether the degenerative disk disease (DDD) is 
associated with the service-connected degenerative joint 
disease and, if so, whether the Veteran has any objective 
neurologic abnormality associated with the DDD to include 
in the lower extremities.  If this examiner is unavailable 
or indicates that another examination is necessary, the RO 
should make arrangements with the appropriate VA medical 
facility for the Veteran to undergo a VA examination to 
assess the severity of his service-connected lumbar spine 
disability.

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2008); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992). Therefore, the RO should 
request all VA medical records pertaining to the Veteran that 
are dated from November 8, 2007 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the appropriate 
VA medical facilities and attempt to 
obtain medical treatment records 
pertaining to the Veteran that are dated 
November 8, 2007 to the present.  The RO 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of the remand, 
provided that the Veteran completes the 
required authorization forms.

2.  After the above development is 
completed, the RO should return the 
Veteran's claims file to the VA examiner 
who conducted the August 2008 VA C&P 
examination.  If this examiner is 
available, the examiner is asked to 
provide an addendum in which he expresses 
an opinion/estimate regarding the extent 
to which the Veteran's range of motion of 
the lumbar spine would be additionally 
limited following repetitive use or by 
other criteria outlined in DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).  The 
examiner must provide a complete rationale 
for any stated opinion.

The examiner should also provide an 
opinion as to whether the DDD diagnosed 
upon the recent VAX is associated with 
(caused or aggravated by) the degenerative 
joint disease for which the Veteran is 
service-connected.  If the response is 
affirmative, the examiner should opine as 
to whether the Veteran has any objective 
neurologic abnormality associated with the 
DDD, to include in the lower extremities. 

If this examiner is unavailable or 
indicates that another examination is 
necessary, the RO should make arrangements 
with the appropriate VA medical facility 
for the Veteran to undergo a VA 
examination.  The claims folder and a copy 
of this remand must be made available to 
the examiner.  The examiner should note in 
the examination report that the claims 
folder and the remand have been reviewed.  
Any appropriate evaluations, studies, and 
testing deemed necessary by the examiner 
should be conducted at this time, and 
included in the examination report.  The 
Veteran should be afforded a VA 
examination to ascertain the nature and 
severity of his service-connected lumbar 
spine disability.  The examiner should 
address the questions posed above in this 
action paragraph and provide a complete 
rationale for any stated opinion.   

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the 
Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response. 
 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


